          Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

___________________________________

POM OF PENNSYLVANIA, LLC, t/d/b/a
PACE-O-MATIC, and SAVVY DOG                                 CIVIL ACTION NUMBER:
SYSTEMS, LLC,                                               2:18-cv-00722-PLD

                 Plaintiffs,                                The Hon. Patricia L. Dodge

                 V.
                                                            MOTION FOR JOINDER PURSUANT TO
PENNSYLVANIA SKILL GAMES, LLC,                              FED.R.CIV.P. 19

            Defendant.
___________________________________

PENNSYLVANIA SKILL GAMES, LLC,

                 Plaintiff,

                 V.

PACE-O-MATIC, INC. and MIELE MAN-
UFACTURING, INC.

            Defendant.
___________________________________

                      MOTION FOR JOINDER OF NECESSARY PARTIES
                              PURSUANT TO FED.R.CIV.P.

                                                Background

        1.       Generally speaking, there are two separate but inter-related disputes in the two
above-captioned cases: POM of Pennsylvania, LLC, t/d/b/a Pace-O-Matic, and Savvy Dog Sys-
tems, LLC, v. Pennsylvania Skill Games, LLC, Case No. 2:18-cv-00722-PLD (the “Pace-O-Matic
Case”) and Pennsylvania Skill Games, LLC v. Pace-O-Matic, Inc. and Miele Manufacturing, Inc.,
Case No. 2:18-cv-00941-RCM (the “Pennsylvania Skill Case”).1


1 The Pennsylvania Skill Case was closed by Order of Consolidation, dated August 27, 2018 [Pennsylvania Skill
Case, Doc. 10], with the Pace-O-Matic case proceeding as lead case.
          Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 2 of 15




         2.      Among other things, there is a dispute over trademark rights, and there is a dispute
over exclusivity territorial rights in the distribution of products. These issues are interrelated be-
cause of the factual framework by which the legal rights were established.
         3.      As an initial point of consideration, it may be beneficial for the Court to take notice
of the history of the “skill games” industry. Traditionally, amusement games that paid monies for
“winning” were considered games of chance (gambling machines); however, basically stated, it is
not a game of chance if skill is required to achieve a result.2 There was a formative point for the
skill games industry in this Commonwealth at which all machines that paid monies were at risk of
being considered a gambling device.
         4.      Before the year 2012, Pennsylvania Skill Games was operated solely by Albert
Unis, III, who did business using the branding of “PENNSYLVANIA SKILL GAMES.” See, e.g.,
Exhibit 1 (annotated for reference) and Exhibit 2.1 – Exhibit 2.3. At this time, Pace-O-Matic did
not have a presence in this Commonwealth for skill games. See, Exhibit 3 (annotated for refer-
ence).
         In mid-2012, Wayne Deluca, Esq. was the legal counsel for both Pennsylvania Skill Games
and The Pennsylvania Amusement and Music Machine Association (“PAMA”). So far as is
known from discovery to date, Pace-O-Matic and Louis Miele (a board member of PAMMA)
contacted PAMMA looking for an entry into the Pennsylvania market, and Mr. Deluca naturally
directed the inquiry to Pennsylvania Skill Games. At this time, so there is no lack of clarity:
Pennsylvania Skill Games was already doing business in skill games in this Commonwealth ex-
clusively using that branding, and Pace-O-Matic, Inc. was not doing so.3 Id.
         Albert Unis, III of Pennsylvania Skill Games, and Michael Pace as owner and President of
Pace-O-Matic conducted multiple meetings about working together to develop the Commonwealth
skill games market.




2 A detailed explanation of the differences between a gambling machine and a skills game is incidental to the pur-
pose motion, but can be provided upon request of the Court. See, also, infra, Page X, Exhibit ●, and accompanying
text.

3 Wayne Deluca, Esq. is now apparently employed by Pace-O-Matic.

                                                        2
           Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 3 of 15




         As part of the discussions of developing the market, and in determining to develop the
market, Pennsylvania Skill Games and Pace-O-Matic developed a stylized form of Pennsylvania
Skill Games’ name to use on the games to denote that the skill games were placed by Pennsylvania
Skill Games, which already had a reputation for skill games. The name was intended to ease the
entry of the new gaming manufacturer, Pace-O-Matic into this Commonwealth by use of Pennsyl-
vania Skill Games’ name. The stylized form of Pennsylvania Skill Games’ name that was devel-
oped cannot and does not exist without use of Pennsylvania Skill Games’ name.
         5.       At this same time, it was understood that the skill games market was at risk of
claims of being gambling devices. Therefore, Pennsylvania Skill Games introduced Pace-O-Matic
to one of Pennsylvania Skill Games’ customer sites in Aliquippa, Beaver County, PA, where Penn-
sylvania Skill Games had existing business (but Pace-O-Matic did not), in order to create a “con-
trolled pickup” environment to allow a test court case. The site was “The American Italian Club”
in Aliquippa, PA with whom Pennsylvania Skill Games had an existing relationship. See,
Exhibit 1. Pennsylvania Skill Games and Pace-O-Matic coordinated contacting the Common-
wealth State Police that a device was being placed into the site specifically with the intention that
State Police confiscate it as a gambling device, which would create a cause of action to test the
question of skill games versus gambling devices. The case that ensued in Beaver County (the
“Beaver Case”) was brought in the name of Pace-O-Matic as manufacturer and was resolved with
a determination that the device was a skill game and not a gambling device, by Order of Court
dated December 23, 2014. See, Exhibit 4.1–4.2.
         6.       On the same effective date as the aforesaid Beaver Case Order of Court, an agree-
ment was apparently entered into by “MDM Ventures DBA Miele Manufacturing” and Pace-O-
Matic Inc. See Exhibit 5.4 Pace-O-Matic, Inc. develops games in the form of computer software.
“Miele” is in the business of making the cabinetry into which those computer games are placed as
well as distribution of skill games machines ready for use by sites.


4 In the version produced through discovery during this litigation, only Pace-O-Matic, Inc’s signature is present,
although the understanding at this time is that the document evidences the relationship between the identified par-
ties. That said, however, the purpose of its reference is not necessarily to assert its enforceability between those par-
ties, but to assert the stated identification of the purported parties, being at least Pace-O-Matic, Inc’s admitted under-
standing as doing business with MDM Ventures doing business as “Miele Manufacturing.” The Court should take
careful comparative notice of the party in the caption above, being an entity corporation in the caption above, as dis-
tinguished from the name of the party in Exhibit 5, being a different corporation using an unregistered fictitious
name.

                                                            3
           Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 4 of 15




         7.       The commercialization of skill games generally consists of a few important points
of definition: a) the game manufacturer develops the game software and hardware (the “Soft-
ware/Firmware”); b) the Software/Firmware is placed into one of many available (wooden)
boxes, or “stands” (“Stands”), noting that the same Software/Firmware could be placed into dif-
ferent types of Stands, depending upon preferred space and decor (see, Id.; Exhibit 5, Exh. A, item
B, e.g., “Flex 1,” “Spartan,” etc.); c) “Terminals” are the resultant Stands each of which contain
a Software/Firmware; d) the “Site” are the places (e.g., a tavern or game arcade) where the differ-
ent Skill Game Machines are placed; e) the “Operator” is responsible for finding Sites into which
to place the Terminals; and f) the Operator purchases the Terminals and also purchases “Fills,”
which puts an amount of digital currency into the respective Software/Firmware, which, after de-
pletion from the net of user pay-ins/pay-outs, must be re-filled by the purchase of more Fills. (see,
Exhibit 5, Exh. A, item C–D. The Software/Firmware tracks the pay statistics. See, Exhibit 6.1 –
Exhibit 6.3 and Exhibit 6.4.5
         8.       Consistent with the favorable result on December 23, 2014, in the Beaver Case,
following, in January, 2015, Pace-O-Matic, Inc. and “Miele Manufacturing” (designated, “collec-
tively” and not individually), on the one hand, and “Albert Unis and Affiliates (“AUA”) on the
other hand, entered into a written agreement for “POM” (being both Pace-O-Matic, Inc. and “Miele
Manufacturing”) “not to sell terminals in Beaver County unless AUA refuses to place terminals in
the location in question (Right of First Refusal).” Consistent with the joint marketing, “POM”
(again, meaning both Pace-O-Matic and “Miele Manufacturing”) “will commit to support AUA
with agreed upon marketing efforts.” See, Exhibit 7. This is supported by the February 2, 2015,
email by Pace-O-Matic. See, Exhibit 8 (annotations added).




5 It is noted from the last page of Exhibit 5 and Exhibit 6.4 that Fills are purchased by trackable credit cards. This is
noted incidentally at this time as a result of failure of Pace-O-Matic and “Miele Manufacturing” to produce Fill
tracking information to allow Pennsylvania Skill Games further to calculate damages.



                                                           4
          Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 5 of 15




         9.       Following the formation of Pennsylvania Skill Games, LLC, another agreement
between the parties was entered into between Pace-O-Matic, Inc. and “Miele Manufacturing” as
joint “Seller” on the one hand, and Pennsylvania Skill Games, LLC, on the other hand. See, Ex-
hibit 9. This Agreement again reiterates the “right of first refusal” expressly granted by Pace-O-
Matic, Inc. and “Miele Manufacturing,” and notably expressly states that Pennsylvania Skill
Games, LLC may assign the agreement, but no similar provision is included for either Pace-O-
Matic, Inc. or “Miele Manufacturing.” See, Exhibit 9 (annotation added)6
         10.      On or about March 12, 2016, Pennsylvania Skill Games determined that Pace-O-
Matic, Inc. and “Miele Manufacturing” were in default by permitting competitive Operators and
Terminals to be placed into Sites within Pennsylvania Skill Games’ territory and using the Penn-
sylvania Skill Games’ stylized name. On or about the same date, Albert Unis, III, contacted Daniel
Warren of Pace-O-Matic to bring this to his attention. See, also, Exhibit 10.
         This violative activity was causing Pennsylvania Skill Games to be exponentially injured,
among other things, for: a) violation of Pennsylvania Skill Games’ right of first refusal; b) and in
doing so, Pace-O-Matic and “Miele Manufacturing” also intentionally and capriciously usurping
Pennsylvania Skill Games own name; and c) using Pennsylvania Skill Games’ name with Penn-
sylvania Skill Games’ competitors.
         11.      Immediately after the March 12, 2016, notice by Albert Unis, Pace-O-Matic initi-
ated a fraudulent “alter-ego” conveyance reorganization of the single Pace-O-Matic entity into
approximately 22 separate entities, designated as “POM of []”. See, Exhibit 11; Exhibit 12.1 –
12.19.




6 Discovery disputes are not part of this motion, but the Court will note the “most favored nation clauses” and guar-
antee by both Pace-O-Matic and “Miele Manufacturing” regarding, e.g., that any other vendor will not undersell. To
effectuate these provisions and comply therewith, both Pace-O-Matic and “Miele Manufacturing” would necessarily
to implement accountability tracking of each Operator and the Sites.

                                                         5
           Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 6 of 15




         These entities have been filed by combinations of the Pace-O-Matic attorney, B. Greg
Cline, Esq., or its Vice President, Daniel Warren, or its President, Michael Pace (using a variety
of emails at @paceomatic.com, using the Pace-O-Matic emails, human resources, office, assets,
equipment, and all in the same jurisdiction of Wyoming, all while maintaining control.7 Moreover,
Pace-O-Matic has diverted opportunities and fraudulently separated out assets and business into
Savvy Dog Systems, LLC, Exhibit 13, and Bison Amusements, LLC Exhibit 14 (both also Wyo-
ming companies formed by the aforesaid usual group of representatives).8
         12.      Pennsylvania Skill Games filed its Pennsylvania Skill Case on July 18, 2019, and,
in a conscious effort to try to cleans its tracks, Pace-O-Matic immediately began its systematic ex
post facto attempt to claim ownership by filing for a state trademark registration, even though
knowing that Pennsylvania Skill Games had filed for federal trademark protection on March 30,
2018, U.S. Serial Nos. 87/65441, Registration No. 5,887,224, October 15, 2019), 87/65441. See,
Exhibit 15.1 – Exhibit 15.7, which, by its own terms identifies the integrated interest of “Savvy
Dog Systems, LLC d/b/a Pace-O-Matic, Inc.” (emphasis added). Exhibits 13 – Exhibit 15 were
not provided by Pace-O-Matic.
         13.      In Exhibit 7 and Exhibit 9, this Court will find the use of the term “Miele Manu-
facturing.” Such as it is for Pace-O-Matic, this term is at least ambiguous. “Miele Manufacturing”
may be one or any combination of Miele, Inc. (Pennsylvania), Miele Manufacturing, Inc. (Penn-
sylvania), MDM Ventures, Inc. (Pennsylvania) (noting the evidence of Exhibit 5, “dba Miele Man-
ufacturing”), Miele Manufacturing and Distribution, LLC (Wyoming, dissolved in 2016), Louis
Miele and perhaps others trading under the unregistered fictious name of “Miele Manufacturing.”
See, Exhibit 16.1 – Exhibit 16. 4. In a conscious effort to avoid detection, Miele Manufacturing,
believed to be controlled by Louis Miele personally, has not duly registered the fictitious name
with the Commonwealth of Pennsylvania. Moreover, now he trades as “Miele Amusements,”
again without registering with the Commonwealth of Pennsylvania as a fictitious name, and as-
serting the rights that are or should be those of “Miele Manufacturing.”                             See, Exhibit 17


7 To the extent that the exhibit does not self-evidence the use of “alter-ego” resources, or if the same is put into dis-
pute with regard to this motion, discovery on that issue is requested. See, Proposed Order.

8 The Court will take notice that Pace-O-Matic, Inc. is not forthrightly the so-named plaintiff in the Pace-O-Matic
Case for the purpose of avoiding counterclaim liability, hindering collection and keeping secret the deep web of
fraudulent conveyances.

                                                            6
        Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 7 of 15




(annotations added).




                                      7
        Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 8 of 15




                                              Law



         The law of joinder is set forth pursuant to Fed.R.Civ.P. 19; to wit:

Rule 19. Required Joinder of Parties.

(a) Persons Required to Be Joined if Feasible.

(1) Required Party. A person who is subject to service of process and whose joinder will not
deprive the court of subject-matter jurisdiction must be joined as a party if:

       (A) in that person’s absence, the court cannot accord complete relief among existing
       parties; or
       (B) that person claims an interest relating to the subject of the action and is so situ-
       ated that disposing of the action in the person’s absence may:

              (i) as a practical matter impair or impede the person’s ability to protect the
              interest; or
              (ii) leave an existing party subject to a substantial risk of incurring double,
              multiple, or otherwise inconsistent obligations because of the interest.

(2) Joinder by Court Order. If a person has not been joined as required, the court must or-
der that the person be made a party. A person who refuses to join as a plaintiff may be
made either a defendant or, in a proper case, an involuntary plaintiff.

(3) Venue. If a joined party objects to venue and the joinder would make venue improper,
the court must dismiss that party.

         Pursuant to 12 Pa.C.S.A. § 5104, regarding fraudulent transfers:

(a) General rule.--A transfer made or obligation incurred by a debtor is voidable as to a
creditor, whether the creditor’s claim arose before or after the transfer was made or the
obligation was incurred, if the debtor made the transfer or incurred the obligation:

        (1) with actual intent to hinder, delay or defraud any creditor of the debtor; or

        (2) without receiving a reasonably equivalent value in exchange for the transfer or
        obligation, and the debtor:

        (i) was engaged or was about to engage in a business or a transaction for which the
        remaining assets of the debtor were unreasonably small in relation to the business
        or transaction; or




                                               8
         Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 9 of 15




        (ii) intended to incur, or believed or reasonably should have believed that the
        debtor would incur, debts beyond the debtor’s ability to pay as they became due.

        (b) Certain factors.--In determining actual intent under subsection (a)(1), consider-
        ation may be given, among other factors, to whether:

          (1) the transfer or obligation was to an insider;
          (2) the debtor retained possession or control of the property transferred after the
          transfer;
          (3) the transfer or obligation was disclosed or concealed;
          (4) before the transfer was made or obligation was incurred, the debtor had been
          sued or threatened with suit;
          (5) the transfer was of substantially all the debtor’s assets;
          (6) the debtor absconded;
          (7) the debtor removed or concealed assets;
          (8) the value of the consideration received by the debtor was reasonably equiva-
          lent to the value of the asset transferred or the amount of the obligation incurred;
          (9) the debtor was insolvent or became insolvent shortly after the transfer was
          made or the obligation was incurred;
          (10) the transfer occurred shortly before or shortly after a substantial debt was
          incurred; and
          (11) the debtor transferred the essential assets of the business to a lienor who
          transferred the assets to an insider of the debtor.


          Clearly, the wide ex post facto fraudulent scheme of Pace-O-Matic, Inc., immediately

following notice of violation by Pennsylvania Skill Games cannot be used to avoid and to hinder

the collection of the assets of Pace-O-Matic, Inc. The variety of business diversions and assign-

ments are simply the “alter-ego” of Pace-O-Matic, utilizing Pace-O-Matic staff, emails, office and

other resources, while keeping control. Every conveyance made and every obligation incurred to

hinder, delay, or defraud either present or future creditors, is fraudulent. See, IRS Litigation Guide-

line Memorandum, LGM GL-21 (IRS LGM), 1989 WL 989297, Internal Revenue Service (1989).

          In considering the factors listed in § 4(b) a court should evaluate all the relevant circum-

stances involving a challenged transfer or obligation. Thus, the court may appropriately take into

account all indicia negativing as well as those suggesting intent to hinder, delay, or defraud credi-

tors; to wit, in the Pennsylvania Notes to Decisions to Section : Salomon v. Kaiser (In re Kaiser),


                                                  9
        Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 10 of 15




722 F.2d 1574, 1582-83 (2d Cir. 1983) (insolvent debtor’s purchase of two residences in the name

of his spouse and the creation of a dummy corporation for the purpose of concealing assets held to

evidence intent to hinder, delay, or defraud creditors); Banner Construction Corp. v. Arnold, 128

So.2d 893 (Fla.Dist.App. 1961) (assignment by one corporation to another having identical direc-

tors and stockholders constituted a badge of fraud); Travelers Indemnity Co. v. Cormaney, 258

Iowa 237, 138 N.W.2d 50 (1965) (transfer between spouses said to be a circumstance that shed

suspicion on the transfer and that with other circumstances warranted avoidance); Hatheway v.

Hanson, 230 Iowa 386, 297 N.W. 824 (1941) (transfer from parent to child said to require a critical

examination of surrounding circumstances, which, together with other indicia of intent to hinder,

delay, or defraud creditors, warranted avoidance); Harris v. Shaw, 224 Ark. 150, 272 S.W.2d 53

(1954) (retention of property by transferor said to be a badge of fraud and, together with other

badges, to warrant avoidance of transfer); Stephens v. Reginstein, 89 Ala. 561, 8 So. 68 (1890)

(transferor’s retention of control and management of property and business after transfer held ma-

terial in determining transfer to be voidable); Allen v. Massey, 84 U.S. (17 Wall.) 351 (1872) (joint

possession of furniture by transferor and transferee considered in holding transfer to be voidable);

Walton v. First National Bank, 13 Colo. 265, 22 P. 440 (1889) (agreement between parties to

conceal the transfer from the public said to be one of the strongest badges of fraud); Warner v.

Norton, 61 U.S. (20 How.) 448 (1857) (although secrecy said to be a circumstance from which,

when coupled with other badges, intent to hinder, delay, or defraud creditors may be inferred,

transfer was held not to be voidable when made in good faith and transferor surrendered posses-

sion); Harris v. Shaw, 224 Ark. 150, 272 S.W.2d 53 (1954) (transfer held to be voidable when

causally connected to pendency of litigation and accompanied by other badges of fraud); Pergrem

v. Smith, 255 S.W.2d 42 (Ky.App. 1953) (transfer in anticipation of suit deemed to be a badge of



                                                 10
         Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 11 of 15




fraud; transfer held voidable when accompanied by insolvency of transferor who was related to

transferee); Bank of Sun Prairie v. Hovig, 218 F.Supp. 769 (W.D.Ark. 1963); Bentley v. Young,

210 F. 202 (S.D.N.Y. 1914), aff’d, 223 F. 536 (2d Cir. 1915) (debtor’s removal of goods from

store to conceal their whereabouts and to sell them held to render sale voidable); Cioli v. Kenour-

gios, 59 Cal.App. 690, 211 P. 838 (1922) (debtor’s sale of all assets and shipment of proceeds out

of the country held to be voidable notwithstanding adequacy of consideration); Toomay v. Graham,

151 S.W.2d 119 (Mo.App. 1941) (although mere inadequacy of consideration said not to be a

badge of fraud unless it is grossly inadequate, transfer held to be voidable when accompanied by

other badges of fraud); Texas Sand Co. v. Shield, 381 S.W.2d 48 (Tex. 1964) (inadequate consid-

eration said to be an indicator of intent to hinder, delay, or defraud creditors, and transfer held to

be voidable because of inadequate consideration, pendency of suit, family relationship of trans-

feree, and fact that all nonexempt property was transferred); Shapiro v. Wilgus, 287 U.S. 348, 354

(1932); Means v. Dowd, 128 U.S. 273, 288-89 (1888); Consove v. Cohen (In re Roco Corp.), 701

F.2d 978, 984 (1st Cir. 1983); Empire Lighting Fixture Co. v. Practical Lighting Fixture Co., 20

F.2d 295, 297 (2d Cir. 1927); Lippe v. Bairnco Corp., 249 F. Supp. 2d 357, 374 (S.D.N.Y. 2003)

(§ 4(a)(1) applies to a transaction that “hinders” or “delays” a creditor, even if it does not “defraud”

the creditor); Empire Lighting Fixture Co. v. Practical Lighting Fixture Co., 20 F.2d 295, 297 (2d

Cir. 1927) (L. Hand, J.) (a transaction that does not place an asset entirely beyond the reach of

creditors may nevertheless “hinder, delay, or defraud” creditors if it makes the asset more difficult

for creditors to reach; simple exchange by a debtor of an asset for a less liquid asset, or disposition

of liquid assets while retaining illiquid assets, may be voidable for that reason; credit sale by a

corporation to an affiliate).




                                                  11
         Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 12 of 15




           It is voidable for a debtor intentionally to hinder creditors by transferring assets to a

wholly-owned corporation or other organization, as may be the case if the equity interest in the

organization is more difficult to realize upon than the assets (either because the equity interest is

less liquid, or because the applicable procedural rules are more demanding). See, e.g., Addison v.

Tessier, 335 P.2d 554, 557 (N.M. 1959); First Nat’l Bank. v. F. C. Trebein Co., 52 N.E. 834, 837-

38 (Ohio 1898) (overcollateralization actionable). Indeed, if such a conversion is done with intent

to hinder creditors, it contravenes § 4(a)(1) regardless of whether it is effected by conveyance of

the corporation’s assets to a new entity or by conversion of the corporation to the alternative form.

In both cases the owner begins with the stock of the corporation and ends with an ownership in-

terest in the alternative organization, a property right with different attributes. Either is a “transfer”

under the designedly sweeping language of § 1(16), which encompasses “every mode...of...parting

with an asset or an interest in an asset.” Cf., e.g., United States v. Sims (In re Feiler), 218 F.3d 948

(9th Cir. 2000) (debtor’s irrevocable election under the Internal Revenue Code to waive carryback

of net operating losses is a “transfer” under the substantially similar definition in the Bankruptcy

Code); Weaver v. Kellogg, 216 B.R. 563, 573-74 (S.D. Tex. 1997) (exchange of notes owed to the

debtor for new notes having different terms is a “transfer” by the debtor under that definition);

Dean v. Davis, 242 U.S. 438, 444 (1917) (equating an act whose “obviously necessary effect” is

to hinder, delay, or defraud creditors with an act intended to hinder, delay, or defraud creditors);

United States v. Tabor Court Realty Corp., 803 F.3d 1288, 1305 (3rd Cir. 1986) (holding that the

trial court’s finding of intent to hinder, delay, or defraud creditors properly followed from its find-

ing that the debtor could have foreseen the effect of its act on its creditors, because “a party is




                                                   12
        Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 13 of 15




deemed to have intended the natural consequences of his acts”); In re Sentinel Management Group

Inc., 728 F.3d 660, 667 (7th Cir. 2013).



          Pennsylvania Skill Games seeks an appropriate joinder of Pace-O-Matic, Inc. (a Wyo-

ming corpora-tion), POM of Pennsylvania, LLC (a Wyoming limited liability company), POM of

Pennsylvania as an unregistered fictitious name, Pace-O-Matic as an unregistered fictitious name,

Savvy Dog Systems, LLC (a Wyoming limited liability company), Bison Amusements, LLC (a

Wyoming limited liability company), POM of Alabama, LLC (a Wyoming limited liability com-

pany), POM of District of Columbia, LLC (a Wyoming limited liability company), POM of Flor-

ida, LLC (a Wyoming limited liability company), POM of Kansas, LLC (a Wyoming limited lia-

bility company), POM of Iowa, LLC (a Wyoming limited liability company), POM of Missouri,

LLC (a Wyoming limited liability company), POM of Nebraska, LLC (a Wyoming limited liability

company), POM of POM of Hawaii, LLC (a Wyoming limited liability company), POM of Illinois,

LLC (a Wyoming limited liability company), POM of Massachusetts LLC (a Wyoming lim-ited

liability company), POM of New York, LLC (a Wyoming limited liability company), POM of

North Carolina, LLC (a Wyoming limited liability company), POM of Ohio, LLC (a Wyoming

limited liability company), POM of South Carolina, LLC (a Wyoming limited liability company),

POM of Texas, LLC (a Wyoming limited liability company), POM of Utah, LLC (a Wyoming

limited liability company), POM of Virginia, LLC (a Wyoming limited liability company), POM

of Wyoming, LLC (a Wyoming limited liability company), as well Lou Miele t/d/b/a “Miele Man-

ufacturing,” Miele Manufacturing and Distribution LLC (a Wyoming limited liability company)

or its successors and transferees, Miele, Inc. (a Pennsylvania corporation), Louis Miele t/d/b/a




                                               13
        Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 14 of 15




“Miele Amusements” as an unregistered fictitious name, and MDM Ventures, Inc. (a Pennsylvania

corporation) t/d/b/a “Miele Manufacturing.”

          Pennsylvania Skill Games anticipates a Case Management Conference in accordance

with the Order of this Court, dated December 17, 2019 [Doc. 47]. At that conference, Pennsylvania

Skill Games will request leave in the schedule to amend the Complaint and its Answer, as the case

may be, in order to conform to this claims and defenses raised by this motion and the relief sought

in this motion.

Dated: February 17, 2020

                                              s/Gregg R. Zegarelli
                                              Gregg R. Zegarelli, Esq.
                                              Pa. I.D. #52717

                                              TECHNOLOGY & ENTREPRENEURIAL
                                               VENTURES LAW GROUP, P.C.

                                              Administrative Office:
                                              2585 Washington Road, Suite 134
                                              Summerfield Commons Office Park
                                              Pittsburgh, PA 15241-2565, USA
                                              v.412.833.0600
                                              f.412.833.0601
                                              mailroom.grz@zegarelli.com




                                                14
        Case 2:18-cv-00722-PLD Document 52 Filed 02/17/20 Page 15 of 15




                               CERTIFICATE OF SERVICE


I hereby certify my belief that a true and correct copy of the foregoing Motion for Joinder was
served upon the following counsel via the Court's CM/ECF System on the date set forth below:

February 17, 2020

                                  Julian E. Neiser, Esq.
                          SPILMAN THOMAS & BATTLE, PLLC
                                jneiser@spilmanlaw.com


                                           Respectfully submitted,

                                           s/Gregg R. Zegarelli

                                           Gregg R. Zegarelli, Esq.
                                           Pa. I.D. #52717

                                           TECHNOLOGY & ENTREPRENEURIAL
                                            VENTURES LAW GROUP, P.C.

                                           Administrative Office:
                                           2585 Washington Road, Suite 134
                                           Summerfield Commons Office Park
                                           Pittsburgh, PA 15241-2565, USA
                                           v.412.833.0600
                                           f.412.833.0601
                                           mailroom.grz@zegarelli.com
